Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D22-1652
   Lower Tribunal Nos. F14-3397; F15-24658; F16-5463 & F12-25328
                         ________________


                       Roderick Damon Brime,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Roderick Damon Brime, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.